UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1952


ANGELIQUE FIGUEROA,

                Plaintiff - Appellant,

          v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, As Trustee For GSR
Mortgage   Loan  Trust   2007-OA1, Mortgage Pass  Through
Certificates Series 2007-OA1,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-00592-AJT-TRJ)


Submitted:   December 17, 2013            Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelique Figueroa, Appellant Pro Se.   Christopher Michele
Corchiarino, GOODELL DEVRIES LEECH & DANN, LLP, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Angelique Figueroa appeals the district court’s order

dismissing her complaint for failure to state a claim.             See Fed.

R. Civ. P. 12(b)(6).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Figueroa v. Deutsche Bank Nat’l Trust

Co., No. 1:13-cv-00592-AJT-TRJ (E.D. Va. July 10, 2013).                  We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2